Citation Nr: 0302942	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  02-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date than April 13, 2000, 
for service connection for residuals of a scar, status-post 
excision of dermatofibrosarcoma protuberans.  

(The issues regarding entitlement to service connection for 
renal cell carcinoma of the right kidney, status-post 
nephrectomy with metastasis to the left lung, and entitlement 
to service connection for basal cell carcinoma of the left 
forehead and right cheek will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, V. N.

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967.  

This appeal arises from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the veteran's claim seeking an 
earlier effective date than April 13, 2000, for service 
connection for residuals of a scar, status-post excision of 
dermatofibrosarcoma protuberans, and denied service 
connection for renal cell carcinoma of the right kidney, 
status-post nephrectomy with metastasis to the left lung, and 
entitlement to service connection for basal cell carcinoma of 
the left forehead and right cheek.   

At the veteran's hearing, he raised a claim for an increased 
rating for his service-connected scar (p. 14).  This claim is 
referred to the RO for appropriate adjudication.  

The Board is undertaking additional development on the issues 
regarding service connection for renal cell carcinoma of the 
right kidney, status-post nephrectomy with metastasis to the 
left lung, and entitlement to service connection for basal 
cell carcinoma of the left forehead and right cheek are being 
developed  pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues. 


FINDING OF FACT

The veteran submitted his claim for having a right chest wall 
lesion removed on November 23, 1999; he did not file a claim, 
either formal or informal, of service connection for removal 
of a right chest wall lesion earlier than that.


CONCLUSION OF LAW

An effective date of November 23, 1999, for the grant of 
service connection for residuals of a scar, status-post 
excision of dermatofibrosarcoma protuberans is warranted.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 
(2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran underwent an operation at the Union Hospital in 
February 1994 to remove a right renal mass.  

The veteran underwent an operation at the Union Hospital in 
April 1999 to remove a basal cell carcinoma of the right 
cheek.  

At an April 1999 examination with the Associated Physicians 
and Surgeons Clinic, there was a subcutaneous mass on the 
right anterior chest.  

The veteran underwent an operation at the Union Hospital in 
May 1999 to remove a fibrosarcoma protuberance of the right 
anterior chest wall.  

The veteran submitted his claim for service connection on 
November 23, 1999.  

The veteran underwent a VA examination on April 13, 2000.  
Diagnoses were renal cell carcinoma of the right kidney, 
status post nephrectomy; left pulmonary lobectomy for 
metastasis; status post basal cell carcinoma of the left 
forehead and right cheek; actinic keratoses, multiple on 
face, arms, and hands; and status post dermatofibrosarcoma 
removal of the right upper chest.  There was a large scar on 
the right anterior chest measuring about 3 cm. in length, 
well-healed, where the dermatofibrosarcoma was removed.  The 
veteran's scars on his chest were slightly tender to touch.

In a March 2001 rating decision, the RO granted service 
connection for dermatofibrosarcoma protuberans effective 
April 23, 1999, and service connection for residuals of a 
scar, status-post excision of dermatofibrosarcoma 
protuberans, effective April 13, 2000.   

In the veteran's April 2002 substantive appeal, he asserted 
that he was entitled to an effective date of April 23, 1999, 
because that was when sensitivity from scarring was noted.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the February 2002 Statement 
of the Case.  In this document, the RO also provided notice 
of what evidence it had considered.  In the February 2002 
Statement of the Case, the RO included the provisions of 
38 C.F.R. § 1.59 discussing the duty to assist.  The document 
told the veteran that the RO was required to make reasonable 
efforts in obtaining relevant records and to inform the 
veteran about the attempts.  Throughout the appeal and in the 
Statement of the Case, the veteran has been asked to provide 
VA with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Since the 
veteran's claim is one for an earlier effective date, whether 
or not the veteran had a VA examination is not relevant.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2002).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, in cases where the 
application is not filed until more than one year from the 
release of service, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110 (a), (b) (1) (West 1991); 38 C.F.R. 
§ 3.400 (b) (2) (2002).  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim. 38 C.F.R. § 3.155 
(2002).

In this case, the RO granted the veteran service connection 
for residuals of a scar, status-post excision of 
dermatofibrosarcoma protuberans, effective April 13, 2000.  
Although an argument could be made that entitlement did not 
arise until April 13, 2000 (the date of the VA examination 
where tender chest scars were noted), it is presumed that the 
veteran's chest scar had been tender since the operation to 
excise his dermatofibrosarcoma protuberans in May 1999.  With 
this presumption in mind, it is determined that the veteran 
is entitled to an effective date of November 23, 1999 (the 
date he submitted his claim), for the grant of service 
connection for residuals of a scar, status-post excision of 
dermatofibrosarcoma protuberans.  

Since the veteran did not file his claim for service 
connection until November 23, 1999, the effective date can 
not be assigned earlier than that date.  Although the 
evidence shows that the veteran underwent an operation to 
excise his dermatofibrosarcoma protuberans in May 1999, the 
veteran did not raise a claim for service connection, either 
formal or informal, at any point earlier than November 23, 
1999.

Although the veteran asserts that he should be entitled to an 
effective date before November 23, 1999,the law regarding 
effective dates for service connection does not allow for an 
earlier date than the date the claim was filed, in this case 
November 23, 1999.  38 C.F.R. § 3.400 (b) (2).  


ORDER

An effective date of November 23, 1999, for the grant of 
service connection for residuals of a scar, status-post 
excision of dermatofibrosarcoma protuberans is granted.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:



?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

